DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 09 July 2021 is acknowledged. Group III originally encompassed only Claim 20. However, new Claims 21-37 have been added. Claims 21-35 are in scope with the elected Claim. Claims 36 and 37 are outside the scope of the election and will not be examined. Claim 36 is more directed towards the material composition of the material, which is not present in the elected Claim 20.
Claim Rejections - 35 USC § 112
Claim 30 recites the limitation "the width".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the length".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 25, 30-32 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 8,613,165 to Bleil.
Regarding claim 20, Bleil teaches in Figure 2, a strip of material (100) [shingle (Column 3, Line 61)] for covering a hip or ridge of a roof (Column 3, Line 47), the material (100) comprising a body [thickness section (Column 3, Lines 61-62)] with an upper surface (Column 3, Line 51) and a lower surface (Column 3, Lines 49-50), wherein the body has an asphalt coating (Column 3, Lines 51-53) on at least the upper surface; and wherein the body includes a plurality of relief cuts (112 and 122) (Column 3, Line 64 and Column 4, Line 12) extending through the material to facilitate folding of the body (Column 4, Line 15).
Regarding claim 25, Bleil teaches a length of the strip corresponds to a length of the hip or ridge being covered [covering the hip and ridge of a roof (Column 1, Lines 21-23)].
Regarding claim 30, Bleil teaches in Figure 2, each of the plurality of relief cuts (112 and 122) is centered within the width of the strip.
Regarding claim 31, Bleil teaches in Figure 2, the plurality of relief cuts (112 and 122) are equidistant from one another along the length of the strip
Regarding claim 32, Bleil teaches in Figure 2, each of the plurality of relief cuts (112 and 122) is a quadrilateral.
Regarding claim 34, Bleil teaches in Figure 2, each of the plurality of relief cuts (112 and 122) is symmetrical relative to a width of the strip and a length of the strip.
Regarding claim 35, Bleil teaches in Figure 2, at least three relief cuts (112, 122 and 132) extend through the material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,613,165 to Bleil in view of US Patent # 5,947,817 to Morris.
Regarding claim 21, Bleil teaches a strip of material but is silent about the width of the strip. However, Morris teaches a ridge device (Column 3, Lines 3-4) that has a width of about 0.305 meters [11-1/4 inches (Column 10, Lines 29-30)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a width of about 0.305 meters in order to adequately cover the ridge of a roof.
Regarding claim 22, Bleil teaches a strip of material but is silent about the width of the strip. However, Morris teaches a ridge device (Column 3, Lines 3-4) that has a width in the range of about 0.203 to 0.406 meters [11-1/4 inches (Column 10, Lines 29-30)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a width in the range of about 0.203 to 0.406 meters in order to adequately cover the ridge of a roof.

Regarding claims 26-28, Bleil teaches a strip of material but is silent about the length of the strip. However, Morris teaches in Figure 1, a strip (44) covering the ridge (60) of a roof (40) (Column 5, Lines 60-67) and wherein a length of the strip (44) is at least 50% [or 70% or 95%] a length of the ridge (60). It would have been obvious to one of ordinary skill in the art to have the strip of material at least 50, 70 or 95% a length of the ridge in order to provide a ridge material to cover the length of the ridge on a standard roof.
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,613,165 to Bleil in view of US Patent # 6,991,535 to Ciepliski.
Regarding claim 23, Bleil teaches a strip of material but is silent about the length of the strip. However, Ciepliski teaches in Figure 8, a ridge device (Column 1, Lines 16-17) that has a length of at least about 15.24 meters [50 feet (Column 6, Lines 14-16)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a length of at least 15.24 meters in order to provide a ridge material to cover the entire length of the ridge on a standard roof.
.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,613,165 to Bleil in view of US Patent # 11,021,876 to Grubka [filed on 04 December 2018].
Regarding claim 33, Bleil teaches a strip of material with a plurality of relief cuts but does not specify the shape of the cuts are diamond shape. However, Grubka teaches in Figure 52, a strip of material (5200) [shingle (Column 18, Lines 54-55)] with a plurality of relief cuts (5404, 5405 and 5406) (Column 19, Line 16) in the shape of a diamond (Column 19, Lines 19-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the shape of the relief cuts as a diamond since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.